              Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 1 of 18




 1

 2

 3

 4                                                                   Hon. Robert S. Lasnik
 5

 6
                             UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8   OSURE BROWN, on his own behalf and on
     behalf of other similarly situated persons,
 9                                                 No. 2:20-cv-00669-RSL
                    Plaintiff,
10                                                 DEFENDANT PATENAUDE & FELIX,
              vs.                                  APC’S MOTION TO DISMISS
11                                                 PURSUANT TO RULE 12(b)(6)
     TRANSWORLD SYSTEMS, INC.,
12   PATENAUDE & FELIX, APC; U.S. BANK,            MOTION NOTING DATE:
     NA. NATIONAL COLLEGIATE STUDENT               OCTOBER 2, 2020
13   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
14   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
15   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
16   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
17   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
18   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
19   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
20
                    Defendants.
21

22

23

24

25

     DEFENDANT PATENAUDE’S MOTION TO DISMISS
     PURSUANT TO RULE 12(b)(6) - i
     2:20-cv-00669-TLF
     6679867.doc
              Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 2 of 18




 1
                                                I. INTRODUCTION
 2
              Pursuant to Fed.R.Civ.P. 12(b)(6), Defendant Patenaude & Felix, APC (“Patenaude”)
 3
     moves to dismiss the claims alleged against it by Plaintiff Osure Brown (“Brown”). (Dkt 56).
 4
     Brown alleges Patenaude violated the federal Fair Debt Collection Practices Act (“FDCPA”),
 5
     (Dkt 56 at ¶ 135), and he seeks declaratory judgment against it under Fed.R.Bankr.P. 7001(9)
 6
     and 28 U.S.C. § 2201. (Dkt 56 at ¶ 143). The two remaining “counts” (i.e., causes of action)
 7
     are brought only against other defendants.1 Patenaude incorporates the arguments set forth in
 8
     the joint defense motion to dismiss. (Dkt 62). In this brief, Patenaude provides additional
 9
     defenses specific to Patenaude, in addition to those in the joint defense brief.
10
              Brown borrowed student loans. Brown later obtained a discharge in bankruptcy court
11
     by representing to that court that the National Collegiate Trusts (“NCT”) owned the student
12
     loan debt and that the loans were non-dischargeable (i.e. he would repay them after discharge).
13
     After receiving a discharge, Brown takes the dishonest position, contrary to his representations
14
     to the bankruptcy court, that NCT does not own the loans and that the loans are dischargeable.
15
     Patenaude represented the NCTs in a lawsuit following the bankruptcy to recover money
16
     borrowed by Brown. Brown alleges Patenaude brought the state court action knowing the
17
     loans were dischargeable, despite Brown having represented they are non-dischargeable.
18
     Brown’s claims fail as a matter of law in a variety of ways.
19
                                                       II. FACTS
20
              A.      This Court should consider documents attached to the Kruger Declaration,
21                    (Dkt 43), and Rosenberg Declaration, (Dkt 48).

22            In ruling on a Rule 12(b)(6) motion, the Court may consider documents attached to

23   complaint, documents whose contents are alleged in a complaint and whose authenticity no

24
         1
25         Brown’s Third cause of action based on alleged violation of a discharge injunction and fourth cause of action
     for declaratory and injunctive relief are “against the Defendant Trusts only.” (Dkt 56 at ¶¶ 145, 149).

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 1
     2:20-cv-00669-RSL
     6679867.doc
              Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 3 of 18




 1
     party questions, but which are not physically attached to the pleading, and documents of which
 2
     the Court may take judicial notice. Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005);
 3
     Phillips v. World Pub. Co., 822 F. Supp. 2d 1114, 1117-18 (W.D. Wash. 2011). The court need
 4
     not “accept as true allegations that contradict matters properly subject to judicial notice or by
 5
     exhibit.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). See also
 6
     Schasa v. AmTrust Bank, No. 11-cv-01108, 2011 WL 13220099, at *2 (C.D. Cal. Aug. 2, 2011)
 7
     (“a written instrument that contradicts Plaintiff’s allegations generally trumps the allegations”);
 8
     Marder v. Lopez, 450 F.3d 445, 453 (9th Cir. 2006) (affirming grant of a motion to dismiss
 9
     where the plaintiff’s “proposed interpretation of [a] Release [agreement] is inconsistent with its
10
     terms,” even where the agreement was not attached to the complaint).
11
              Patenaude requests the Court consider documents attached to the declarations of
12
     Kristine E. Kruger, (Dkt 43), and Marc Rosenberg, (Dkt 48). The Kruger Declaration provides
13
     Brown’s “Loan Request/Credit Agreement” or “Loan Application/Promissory Note" for each
14
     loan signed by Osure Brown as borrower, (Dkt. 56 at ¶ 49(d)), and the “Guaranty Agreement
15
     between TERI and BOA dated June 30, 2003.” (Dkt. 56 at ¶¶ 44-45). See also (Dkt 56-3).
16
     The documents attached to the Rosenberg Declaration are on file in two court cases:
17
     (1) Brown’s bankruptcy case in the United States Bankruptcy Court for the Western District of
18
     Washington, Case No. 12-21878-TWD (the “Bankruptcy Case”); (2) NCT v. Brown, King
19
     County Superior Court, cause no. 19-2-09402-8-KNT (the “State Case”).
20
              B.     Mr. Brown borrowed student loans, and reported to the bankruptcy court
21                   in bankruptcy plans that the loans were nondischargable.

22            “Plaintiff Osure Brown is … the borrower on loans at issue.” (Dkt 56 at ¶ 6). Brown

23   took out ten educational loans between 2003 and 2007 to study at Washington State University

24   and Bellevue College. (Dkt. 56 at ¶¶ 75, 80-83). In signing credit agreements, Brown agreed:

25   “This loan will be used only for the Student’s tuition and other educational expenses at [his]

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 2
     2:20-cv-00669-RSL
     6679867.doc
              Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 4 of 18




 1
     School.” (Dkt 43-1, Ex. A at § L.1); (Dkt 43-1, Ex. B at § L.2). Brown agreed: “I understand
 2
     that I am responsible for repaying immediately any funds that I receive which are not to be
 3
     used or are not used for educational expenses related to attendance at the School for the
 4
     academic period stated.” (Dkt 43-1, Ex. B at § N). Brown acknowledged that the loans were
 5
     made under a program whereby Bank of America originated the loans and The Education
 6
     Resources Institute (“TERI”), a non-profit institution, guaranteed payments on the loans in case
 7
     of default. (Dkt 43-1, Ex. B at § L.12); (Id., Ex. A at §§ D, I, L.3). Brown certified:
 8
     “I understand that the loan is made under a program which is funded in part by a non-profit
 9
     organization and as such is generally not dischargeable in bankruptcy.” (Id., Ex. A at § I). See
10
     also (Id., Ex. B at § L.12) (“I acknowledge that the requested loan may be subject to the
11
     limitations on dischargeability in bankruptcy contained in Section 523 (a) (8) of the United
12
     States Bankruptcy Code. Specifically, I understand that you have purchased a guaranty of this
13
     loan, and that this loan is guaranteed by The Education Resources Institute, Inc. (‘TERI’), a
14
     non-profit institution.”). The loans were subsequently sold to the NCTs. (Dkt. 56 at ¶ 43).
15
              C.     Brown received a discharge by representing to the bankruptcy court that
16                   (a) he owed the debt to NCT, and (b) the debt is non-dischargeable.
17            On November 29, 2012, Brown filed a voluntary Chapter 13 bankruptcy petition.

18   (Dkt 56 at ¶ 48); (Dkt 48-1); (Dkt 48-2). Brown owed over $200,000.00 in student loan debt.

19   (Dkt 48-2 at pp. 18-20). Brown was represented in the bankruptcy by his current counsel,

20   Christina Henry. (Dkt 48-1); (Dkt 48-2). Throughout the bankruptcy, it was Brown’s position

21   that the loans were owed to NCT and were non-dischargeable. As alleged in the Complaint:

22            Osure Brown’s Chapter 13 bankruptcy plan stated that “[a]fter month 36, all
              available plan payments after [secured debt] is paid in full, shall be distributed to
23            the non-dischargeable student loan creditors only, ECMC, American
              Educational Services, National Collegiate Trust, Permant [sic] Recovery Inc.
24            and any other unknown student loan lenders.”
25   (Dkt 56 at ¶ 50) (emphasis added). See also (Dkt 48-2); (Dkt 48-3).

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 3
     2:20-cv-00669-RSL
     6679867.doc
              Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 5 of 18




 1
              Brown’s Amended Plan again represented the student loans as non-dischargeable and
 2
     owed to NCT. (Dkt 48-3 at 5). In the bankruptcy court, Brown never challenged the loans as
 3
     being non-dischargeable, though he was represented by counsel and had 10 years to investigate.
 4
              On December 29, 2017, Brown received a discharge. (Dkt 56 at ¶ 54); (Dkt 48-4). The
 5
     discharge order advises: “Some debts are not dischargeable. Examples of debts that are not
 6
     discharged are … debts for most student loans.” (Dkt 48-4).
 7
              D.     Patenaude represented NCT in a State Case, and claims against Patenaude
 8                   are based on its filing of the lawsuit and submitting declarations.

 9            Patenaude is a law firm, and Matthew Cheung is a lawyer. (Dkt 56 at ¶¶ 8, 9.f, and 9.i).

10   Brown alleges Patenaude acts as a debt collector, and uses boilerplate language to try and bring

11   his claims against Patenaude within the elements of the FDCPA. (Id. at ¶¶ 9.a - 9.h, 39).

12   Brown’s substantive claims against Patenaude are essentially that NCT retained Patenaude to

13   represent it in the State Case to collect amounts owed on the student loans, and Patenaude

14   submitted client declarations on NCT’s behalf in that State Case. (Id. at ¶¶ 9.f, 39, 59-63).

15            On April 5, 2019, NCT sued Brown on separate loans that were consolidated together in

16   the State Case. (Dkt 56 at ¶ 59); (Dkt 1-2).2 Patenaude represented NCT in the State Case.

17   (Dkt 56 at ¶ 59). On behalf of NCT, Patenaude represented that Brown owed NCT the student

18   loan money, which Brown had conceded. (Dkt 56. at ¶ 60); (Dkt 48-1)-(Dkt 48-3).

19            Brown moved for summary judgment in the State Case on the ground that NCT did not

20   provide sufficient evidence to show that it owned the loans.                   (Dkt 48-8); (Dkt 49-9).

21   The evidence submitted by NCT was consistent with Brown’s bankruptcy filings, reflecting
     Brown owed the debt to NCT. (Dkt 56 at ¶¶ 60-64); (Dkt 48-2); (Dkt 48-3). NCT asked for a
22
     continuance to conduct discovery, but the state court denied a continuance. (Dkt 48-10);
23
     (Dkt 48-11). The state court struck NCT’s evidence as hearsay because the declarant worked
24
         2
25         The sworn Declaration of Service on file in the State Case reflects that Brown was served earlier, on
     February 16, 2019, and Brown appeared on March 7, 2019. (Dkt 48-6); (Dkt 48-7).

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 4
     2:20-cv-00669-RSL
     6679867.doc
              Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 6 of 18




 1
     for the sub-servicer, not the lender. (Dkt 48-12). Then, rather than giving NCT an opportunity
 2
     to obtain another declaration, the state court granted summary judgment to Brown. (Id.).
 3
     Bankruptcy issues were not addressed in the State Case, (Dkt 48-6), and the dismissal only
 4
     stands for the proposition that NCT did not submit admissible evidence to show what Brown
 5
     had conceded; that he owed the debt to NCT. (Dkt 56 at ¶ 50); (Dkt 48-2)-(Dkt 48-4).
 6
              Brown now alleges that Patenaude was “aware that [NCT] lacked the ability to prove
 7
     their ownership of any loans taken out by Osure Brown at the time they filed their collection
 8
     action against the Browns.” (Dkt 56 at ¶ 109). In other words, Patenaude filed a lawsuit to
 9
     benefit its client, and submitted declarations on behalf of its client, (Dkt 48-9) – (Dkt 48-11),
10
     that were consistent with representations Brown had made in the Bankruptcy Case, (Dkt 48-1)
11
     – (Dkt 48-3), and the discharge order, (Dkt 48-4); and that Patenaude should have been aware
12
     that Brown’s own representations in the Bankruptcy Case were false.
13
              E.     There is no Consent Judgment.
14
              Brown bases claims on a purported Consent Judgment between the Consumer Financial
15
     Protection Bureau and the NCTs. (Dkt 56-7). After two years of litigation, the Delaware
16
     District Court has just denied approval of the Consent Judgment, because the signor of that
17
     document lacked authority. Consumer Financial Protection Bureau v. The National Collegiate
18
     Master Student Trust, et al., 2020 WL 2915759, at *6 (D. Del. May 31, 2020). As such, there is
19
     no basis for Brown’s allegations related to the failed Consent Judgment.
20
                                  III. POINTS AND AUTHORITIES
21
              A.     Standard on Rule 12(b)(6).
22
              A defendant may move for dismissal when a plaintiff “fails to state a claim upon which
23   relief can be granted.” Fed.R.Civ.P. 12(b)(6). Although the court accepts as true a complaint’s
24   well-pleaded facts, “conclusory allegations of law and unwarranted inferences will not defeat
25   an otherwise proper motion to dismiss.” Vasquez v. L.A. County, 487 F.3d 1246, 1249 (9th Cir.

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 5
     2:20-cv-00669-RSL
     6679867.doc
              Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 7 of 18




 1
     2007). To survive a motion to dismiss, a plaintiff must allege facts supporting a plausible cause
 2
     of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56, 127 S. Ct. 1955, 1965, 167 L. Ed.
 3
     2d 929 (2007). If allegations are so general that they encompass a wide swath of conduct,
 4
     much of it innocent, then the plaintiffs have not nudged their claims across the line from
 5
     conceivable to plausible. Twombly, 550 U.S. at 570. “A claim has facial plausibility when the
 6
     plaintiff pleads factual content that allows the court to draw the reasonable inference that the
 7
     defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937,
 8
     1949, 173 L.Ed.2d 868 (2009). The plausibility standard asks for more than a sheer possibility
 9
     that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556, 127 S.Ct. 1955).
10
     Accordingly, “where the well-pleaded facts do not permit the court to infer more than the mere
11
     possibility of misconduct,” the complaint has not shown that the pleader is entitled to relief. Id.
12
     at 1950 (quoting Fed.R.Civ.P. 8(a)(2)).
13
              B.     Patenaude incorporates arguments in the Joint Defense Motion to Dismiss
14                   on Common Issues, and all claims should be dismissed on these grounds.
              This Court permitted Defendants to submit a joint brief on common issues and
15
     individual briefs by each defendant for argument unique to the each Defendant. (Dkt 59 at 7).
16
     Patenaude both submits this brief, and incorporates all arguments in the Defendants’ joint brief,
17
     (Dkt 62), and asks for dismissal of the claims against it based on the contents of both briefs.
18

19            C.     Brown’s FDCPA claims are barred by the one-year statute of limitations in
                     15 U.S.C. § 1692k(d).
20            The only substantive cause of action alleged against Patenaude (i.e. “Count I”), are
21   alleged violations of 15 U.S.C. §§ 1692e and 1692f. (Dkt 56 at ¶¶ 137-38).
22            An action under the FDCPA must be brought “within one year from the date on which
23   the violation occurs.” 15 U.S.C. § 1692k(d). “That language unambiguously sets the date of
24   the violation as the event that starts the one-year limitations period.” Rotkiske v. Klemm, 140 S.
25   Ct. 355, 360, 205 L. Ed. 2d 291 (2019). Since Brown filed this lawsuit on April 6, 2020,

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 6
     2:20-cv-00669-RSL
     6679867.doc
              Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 8 of 18




 1
     (Dkt 1-2),3 claims based on events occurring prior to April 6, 2019 are barred by the one-year
 2
     statute of limitations in § 1692k(d). Thus claims based on the following events are time barred:
 3
                     All events occurring in the bankruptcy between 11/29/12 and 12/29/17,
 4
     including the filing of notice of claims. (Dkt 56 at ¶¶ 48-54); (Dkt 48-1).
 5
                     The 10 letters sent by Patenaude in October 2018. (Id. at ¶ 56).
 6
                     Letters and verifications sent by Patenaude in January 2019. (Id. at ¶¶ 57-58).
 7
                     Brown was served with the underlying State Case on February 16, 2019, and he
 8
     appeared and asserted defenses on March 7, 2019. (Dkt 48-6); (Dkt 48-7); (Dkt 56 at ¶ 61).
 9
              In Washington, a lawsuit is commenced by filing or service. RCW 4.28.020. As such,
10
     claims related to commencement of the State Case are barred based on the February 16, 2019
11
     commencement of that action. (Dkt 56 at ¶ 61). However, for the sake of a complete analysis,
12
     the result would be the same even if the Court used the date of filing of the State Case.
13
              Where FDCPA claims are based on the filing of an underlying lawsuit, the statute of
14
     limitations generally begins to run on the day the underlying lawsuit is filed. Naas v. Stolman,
15
     130 F.3d 892, 893 (9th Cir. 1997). This is because “[f]iling a complaint is the debt collector's
16
     last opportunity to comply with the Act, and the filing date is easily ascertainable.” Id. Here,
17
     however, the service date is also easily ascertainable. (Dkt 48-6); (Dkt 48-7). The discovery
18
     rule does not apply to FDCPA claims and, absent the application of an equitable doctrine,
19
     § 1692k(d)’s statute of limitations begins to run when the alleged FDCPA violation occurs, not
20
     when the violation is discovered. Rotkiske, 140 S. Ct. at 359-62. No equitable doctrine applies
21
     here, since Brown was aware of the State Case prior to filing, and appeared in each case before
22
     the lawsuits were filed. (Dkt 56 at ¶¶ 56, 58); (Dkt 48-6); (Dkt 48-7).
23

24
         3
25        Brown’s Complaint is stamped by the state court on the first page as being filed on April 6, 2020. (Dkt 56).
     The Complaint was subsequently removed by Defendants to this Court. (Dkt 1).

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 7
     2:20-cv-00669-RSL
     6679867.doc
              Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 9 of 18




 1
              Brown filed this lawsuit on April 6, 2020, (Dkt 1-2), so claims are time-barred as to
 2
     events prior to April 6, 2019. The State Case was filed on April 5, 2019, (Dkt 56 at ¶ 56), one
 3
     day beyond the statute of limitations deadline. A claim that is even one day beyond the statute
 4
     of limitations is still barred by the statute of limitations. Cline v. Brusett, 661 F.2d 108, 111
 5
     (9th Cir. 1981) (“Because appellant's s 1983 complaint was filed on October 16, 1978, it was
 6
     filed one day beyond the two year statute of limitations and is barred”); Day v. Moscow, 769 F.
 7
     Supp. 472, 476 (S.D.N.Y. 1991), aff'd, 955 F.2d 807 (2nd Cir. 1992) (false arrest and illegal
 8
     search claims were time barred “in that the action was commenced one day beyond the three
 9
     year statute of limitations”).
10
              The Court should use the February 2019 service of the State Case, (Dkt 56 at ¶ 61),
11
     (Dkt 48-6), as the date barring claims related to the commencement of the State Case, but the
12
     result is the same even if the Court applies the date of filing of that case. Brown’s FDCPA
13
     claims are barred by the one-year statute of limitations in § 1692d(k).
14
              D.     Brown’s FDCPA claims are an improper collateral attack on materials on
15                   file in the bankruptcy court, including the bankruptcy court judgment.

16            As argued more fully in the Defendants’ joint brief, the Bankruptcy Code provides its

17   own remedy for violating § 524, civil contempt under § 105, and to permit a claim under the

18   FDCPA would allow through the back door what a debtor “cannot accomplish through the front

19   door—a private right of action.” In re Chaussee, 399 B.R. 225, 235 (B.A.P. 9th Cir. 2008).

20   Here, Brown alleges Patenaude violated §§ 1692e(2) and (10) by bringing the State Case to

21   collect amounts discharged in the bankruptcy proceeding. (Dkt 56 at ¶ 137). Brown cannot

22   circumvent bankruptcy procedures by bringing this FDCPA claim. Brown represented that his

23   debt was non-dischargeable, (Dkt 56 at ¶ 50); (Dkt 48-2); (Dkt 48-3), and the bankruptcy

24   discharge agrees that student loan debts are generally not dischargeable, (Dkt 48-4), so the

25   discharge order cannot be understood to include the student loan debt that Brown represented

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 8
     2:20-cv-00669-RSL
     6679867.doc
             Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 10 of 18




 1
     as non-dischargeable. If Brown argues that the loans should have been discharged by the
 2
     bankruptcy court, this amounts to an improper collateral attack on the bankruptcy court’s
 3
     judgment. Celotex Corp. v. Edwards, 514 U.S. 300, 313 (1995); Stratosphere Litig. L.L.C. v.
 4
     Grand Casinos, Inc., 298 F.3d 1137, 1143 (9th Cir. 2002); In re Motley, 268 B.R. 237, 241
 5
     (C.D. Cal. Bankr. 2001). Brown did not appeal the bankruptcy court judgment or petition the
 6
     bankruptcy court to re-open his case to amend the plan or discharge order, so all aspects of his
 7
     claims under §§ 1692e and 1692f are an improper attempt to alter the bankruptcy court’s final
 8
     judgment, brought in the wrong court, and must be dismissed. See Espinosa v. United Student
 9
     Aid Funds, Inc., 553 F.3d 1193, 1199, 1205 n7 (9th Cir. 2008), aff’d, 559 U.S. 260 (2010).
10
              E.     Brown fails to plead fraud against Patenaude with specificity.
11
              Brown uses the word fraud twice in his Amended Complaint, (Dkt 56 at ¶¶ 53, 103),
12
     and his claims against Patenaude are rife with statements alleging fraud; for example that
13
     Patenaude concealed information. (Dkt 56 at ¶¶ 57, 58, 60, 62, 84, 88). In such cases, which
14
     sound in fraud, a pleading of that claim must satisfy the particularity requirement of Rule 9(b).
15
     Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103-04 (9th Cir. 2003).
16
              To plead fraud with the particularity required by Rule 9(b), a complaint “must
17            identify the who, what, when, where, and how of the misconduct charged, as
              well as what is false or misleading about the purportedly fraudulent statement,
18            and why it is false.” Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 964 (9th
              Cir. 2018). “Rule 9(b) does not allow a complaint to merely lump multiple
19            defendants together but requires plaintiffs to differentiate their allegations when
              suing more than one defendant and inform each defendant separately of the
20            allegations surrounding his alleged participation in the fraud.” United States v.
              United Healthcare Ins. Co., 848 F.3d 1161, 1184 (9th Cir. 2016). Additionally,
21            when the defendant is an entity, a complaint generally must also identify the
              person who made the false representations on behalf of the entity. See United
22            States ex. Lee v. SmithKline Beecham, 245 F.3d 1048, 1051 (9th Cir. 2001).
23   Zetz v. Bos. Sci. Corp., 398 F. Supp. 3d 700, 713 (E.D. Cal. 2019).

24            Brown does not allege such things as who advised Patenaude that the NCTs could not

25   show ownership, who at Patenaude received such information, when such information was

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 9
     2:20-cv-00669-RSL
     6679867.doc
             Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 11 of 18




 1
     allegedly conveyed, and a host of similar facts required to show a fraudulent concealment.
 2
     Since Brown’s claims against Patenaude sound in fraud, and he fails to meet the heightened
 3
     pleading standard under Fed.R.Civ.P. 9(b), his claims against Patenaude should be dismissed.
 4
              F.     Brown’s FDCPA claims fail on the merits.
 5
                     1.     Patenaude did not violate § 1692e(5).
 6
              Subsection (5) is one of the specifically enumerated examples of conduct that violates
 7
     § 1692e; it prohibits “[t]he threat to take any action that cannot legally be taken or that is not
 8
     intended to be taken.” 15 U.S.C. § 1692e(5). This subsection is “aimed at preventing empty
 9
     threats of litigation as a means of scaring the debtor into payment.” Jenkins v. Union Corp.,
10
     999 F. Supp. 1120, 1136 (N.D. Ill. 1998). Actually taking action is not a “threat to take
11
     action,” as contemplated by § 1692e(5). See Hoffman v. Transworld Sys., Inc., 806 F. App'x
12
     549, 552 (9th Cir. 2020) (“Defendants did not make a ‘threat to take any action that cannot
13
     legally be taken or that is not intended to be taken,’ 15 U.S.C. § 1692e(5); rather, they filed a
14
     lawsuit”). See also St. John v. Cach, LLC, 822 F.3d 388, 390–91 (7th Cir. 2016) (filing lawsuit
15
     is not a threat to take action that cannot legally be taken, even if collector does not intend to
16
     take the case through trial); Vanhuss v. Kohn Law Firm S.C., 127 F. Supp. 3d 980, 988 (W.D.
17   Wis. 2015) (“This court agrees ... that extending § 1692e(5) to apply to actions actually taken
18   conflicts with the statutory text.”); Bravo v. Midland Credit Mgmt., Inc., No. 14 C 4510, 2014
19   WL 6980438, at *3 (N.D. Ill. Dec. 9, 2014) (holding that “§ 1692e(5) prohibits only the threat
20   of unlawful action, not the unlawful action itself” because “Congress intended that provision to
21   prohibit only threats, not actions” and that “the weight of authority from district[ ] courts in this
22   Circuit ... supports this conclusion”), aff'd, 812 F.3d 599 (7th Cir. 2016); Thompson v. Cach,
23   LLC, No. 14 cv 313, 2014 WL 5420137, at *4 (N.D. Ill. Oct. 24, 2014) (“[T]hreats in and of
24   themselves ... animate § 1692e(5), not what unfolds following the taking of a debt collection
25   action.”); Eul v. Transworld Sys., 2017 WL 1178537, at *15 (N.D. Ill. Mar. 30, 2017) (citing

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 10
     2:20-cv-00669-RSL
     6679867.doc
             Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 12 of 18




 1
     cases). Brown alleges that Patenaude violated § 1692e(5) by filing the State Case, but this was
 2
     an action, not a threat to take action.4 There are other portions of FDCPA that deal with
 3
     actions, but § 1692e(5) relates only to “threats,” and it should be presumed that Congress
 4
     intended the difference in language. This Court should therefore dismiss the § 1692e(5) claim.
 5
                       2.       Patenaude did not violate §§ 1692(2), 1692 (10), or 1692f.
 6
              Brown alleges that Patenaude violated §§ 1692(2) and (10) by bringing lawsuits to
 7
     collect on discharged student loan debt, (Dkt 56 at ¶ 137), and § 1692f by (a) pursuing
 8
     discharged debts, and (b) pursuing debts knowing that NCT’s records were inaccurate,
 9
     incomplete, and not sufficient to pursue debt collection actions. (Dkt 56 at ¶ 138).
10
              There was no discharge of the loans so there is no claim: Claims under §§ 1692e and
11
     1692f should be dismissed as an improper collateral attack on the bankruptcy court’s orders.
12
     Brown represented to the bankruptcy court in his bankruptcy plan that his student loan debt was
13   non-dischargeable, (Dkt 56 at ¶ 50); (Dkt 48-2); (Dkt 48-3), and the bankruptcy discharge
14   likewise indicates that most student loan debt is not dischargeable, (Dkt 48-4), so the student
15   loans were not discharged.5 Brown now alleges essentially that Patenaude pursued debts it
16   could not collect on because the debt was discharged. Such claims fail where the debt was not
17

18
         4
            Brown will likely cite as support the Sprinkle case, an early case from 14 years ago that was issued before
19   there was much authority on § 1692e(5). Sprinkle v. SB&C Ltd., 472 F. Supp. 2d 1235, 1246 (W.D. Wash. 2006)
     (“few reported cases exist on this topic”). “A decision of a federal district court judge is not binding precedent in
20   either a different judicial district, the same judicial district, or even upon the same judge in a different case.”
     Camreta v. Greene, 563 U.S. 692, 709, 131 S. Ct. 2020, 2033, 179 L. Ed. 2d 1118 (2011) (quoting 18 J. Moore et
21   al., Moore's Federal Practice § 134.02[1] [d], p. 134–26 (3d ed.2011)). Sprinkle is outdated, does not follow the
     statutory language, and erroneous under the great weight of authority. It is contrary to the Ninth Circuits decision
22   in Hoffman, 806 F. App'x at 552, and the Seventh Circuit’s decision in St. John v. Cach, LLC, 822 F.3d 388, 390–
     91 (7th Cir. 2016) (filing lawsuit is not a threat to take action that cannot legally be taken, even if collector does
23   not intend to take the case through trial).
          5
            It should also be noted that the mere fact that a debtor may prevail in an underlying state case does not mean
24   there has been any violation of the FDCPA. See Heintz v. Jenkins, 514 U.S. 291, 295–96, 115 S. Ct. 1489, 1491,
     131 L. Ed. 2d 395 (1995) (“we do not see how the fact that a lawsuit turns out ultimately to be unsuccessful could,
25   by itself, make the bringing of it an ‘action that cannot legally be taken’”). Thus, Brown does not prevail simply
     because the State Case judge dismissed the collection action after striking a declaration as hearsay, (Dkt 48-12).

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 11
     2:20-cv-00669-RSL
     6679867.doc
             Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 13 of 18




 1
     discharged, and if Brown wants a different holding, he needs to re-open the bankruptcy and try
 2
     to obtain a different ruling.
 3
              Brown’s Show-Me-The-Note Type Argument Should Be Rejected. Brown’s argument
 4
     smacks of the “show me the note” type of argument that this court has repeatedly rejected in
 5
     the similar area of mortgages. See Zadrozny v. Bank of New York Mellon, 720 F.3d 1163, 1170
 6
     (9th Cir. 2013) (“Because the provisions of the deed of trust foreclose the pleading of a
 7
     plausible ‘show me the note’ claim by the Zadroznys, the district court appropriately dismissed
 8
     this claim”); Gossen v. JPMorgan Chase Bank, 819 F. Supp. 2d 1162, 1170 (W.D. Wash.
 9
     2011) (“Courts have routinely held that Plaintiff's ‘show me the note’ argument lacks merit”);
10
     McDonald v. OneWest Bank, FSB, 929 F. Supp. 2d 1079, 1088, n6 (W.D. Wash. 2013) (“[t]he
11
     Court acknowledges the numerous decisions rejecting a borrower's demand that the lender
12
     ‘show me the note’”) (citing cases). Meanwhile, Brown does not suggest any other person or
13
     entity owns the debt, while NCT has provided significant evidence that it does own the debt.
14
     (Dkt 48-9) to (Dkt 48-11). Brown’s show-me-the note type claims should be dismissed.
15
              G.     Plaintiff has no basis for declaratory or injunctive relief as to Patenaude.
16
              In Brown’s second cause of action, he seeks declaratory and injunctive relief against
17
     “all defendants” under Fed.R. Bankr.P. 7001(9) and 28 U.S.C. § 2201. (Dkt 56 at ¶¶ 143). This
18
     “Count” is a remedy, not a substantive cause of action, and the Court need not even consider it.
19
     If considered, the Court should deny injunctive and/or declaratory relief.
20
                     1.      Fed. R. Bankr. P. 7001(9) is a bankruptcy rule for adversary
21                           proceedings that does not apply in district court.
22            Brown seeks a declaratory judgment under Fed. R. Bankr. P. 7001(9), which states:

23   “The following are adversary proceedings … a proceeding to obtain a declaratory judgment

24   relating to any of the foregoing.” Id. “The Bankruptcy Rules and Forms govern procedure in

25   cases under title 11 of the United States Code.” Fed.R. Bankr.P. 1001. This case is not an

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 12
     2:20-cv-00669-RSL
     6679867.doc
             Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 14 of 18




 1
     adversary proceeding in bankruptcy, and there is no rule or statute here that makes bankruptcy
 2
     rules apply outside of the bankruptcy context, so citation to the federal bankruptcy rules
 3
     relating to adversary proceedings is inappropriate here in district court, and the bankruptcy rule
 4
     does not provide a basis to seek a declaratory judgment in this case. Indeed, Brown’s use of
 5
     this bankruptcy vehicle provides weight to the proposition that this case should be before the
 6
     bankruptcy court, not this Court.
 7
                     2.     An injunction under 28 U.S.C. § 2201 is a remedy, not a cause of
 8                          action, so it should be dismissed as being a separate cause of action.

 9            Brown seeks declaratory and injunctive relief under the Declaratory Judgment Act,

10   28 U.S.C. § 2201. The Declaratory Judgment Act of 1934, now 28 U.S.C. § 2201, is titled

11   “Creation of a Remedy.” Id. Declaratory relief under § 2201 is a “requests for relief and not

12   separate legal causes of action.” Veridian Credit Union v. Eddie Bauer, LLC, 295 F. Supp. 3d

13   1140, 1156 (W.D. Wash. 2017). See also Flores v. EMC Mortg. Co., 997 F. Supp. 2d 1088,

14   1111 (E.D. Cal. 2014). As such, the Court should dismiss Count II as a separate cause of

15   action, even if it were to consider providing such a remedy. In addition, as an equitable

16   remedy, declaratory relief is “dependent upon a substantive basis for liability” and has “no

17   separate viability” if other causes of action are dismissed. Flores, 997 F. Supp. 2d at 1111.

18   Thus, since Brown alleges only FDCPA violations against Patenaude, any remedy under

19   § 2201 fails to the extent the FDCPA claims are dismissed.

20                   3.     There is no ongoing controversy between Brown and Patenaude
                            upon which to provide declaratory or injunctive relief.
21
              The Declaratory Judgment Act was adjudged constitutional only by interpreting it to
22
     confine the declaratory remedy within conventional “case or controversy” limits. Pub. Serv.
23
     Comm'n of Utah v. Wycoff Co., 344 U.S. 237, 242, 73 S. Ct. 236, 239, 97 L. Ed. 291 (1952).
24
     See also Societe de Conditionnement en Aluminium v. Hunter Eng'g Co., 655 F.2d 938, 942
25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 13
     2:20-cv-00669-RSL
     6679867.doc
             Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 15 of 18




 1
     (9th Cir. 1981) (“[t]he “actual controversy” requirement of the Act is the same as the “case or
 2
     controversy” requirement of Article III of the United States Constitution”) (citing Aetna Life
 3
     Ins. Co. v. Haworth, 300 U.S. 227, 239-40, 57 S.Ct. 461, 463, 81 L.Ed. 617 (1937)).
 4
     A controversy must be definite and concrete, touching the legal relations of parties having
 5
     adverse legal interests. Aetna Life Ins., 300 U.S. at 240-41, 57 S.Ct. at 463-64. Where a
 6
     complaint seeks to redress past alleged wrongs, not prospective wrongdoing, the complaint fails
 7
     to allege facts to support an actual controversy and in turn fails to support declaratory relief
 8
     subject to the DJA. Flores, 997 F. Supp. 2d at 1112.
 9
              Basically, the question in each case is whether the facts alleged, under all the
10            circumstances, show that there is a substantial controversy, between parties
              having adverse legal interests, of sufficient immediacy and reality to warrant the
11            issuance of a declaratory judgment.
12   Cunningham Bros. v. Bail, 407 F.2d 1165, 1169 (7th Cir. 1969) (citing Maryland Casualty Co.

13   v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S.Ct. 510, 512, 85 L.Ed. 826 (1941)).

14            The interests of justice are not served, however, where there is no immediate

15   controversy between the parties, and it is unsure whether any such controversy will ever arise.

16   Id. Here, Brown asks that this Court declare that the amounts borrowed by Brown cannot be

17   collected because they were discharged by the bankruptcy court. (Dkt 56 at 144). But there is

18   no pending collection action by NCT against Brown, and the likelihood is that there will not be

19   one after dismissal of NCT’s claims in the State Case.

20            But even if there were a controversy between Brown and some other defendant, there is

21   no existing controversy between Brown and Patenaude, since Patenaude was merely a lawyer

22   for a party in a prior lawsuit that concluded with an un-appealed final judgment, (Dkt 48-14),

23   and Patenaude was not a party to that concluded underlying lawsuit. See Smith v. Am. Asiatic

24   Underwriters, Fed., Inc., U.S.A., 127 F.2d 754, 756 (9th Cir. 1942), on reh'g, 134 F.2d 233

25   (9th Cir. 1943) (“the only controversy disclosed by the record was a controversy between

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 14
     2:20-cv-00669-RSL
     6679867.doc
             Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 16 of 18




 1
     appellee and the Secretary of Commerce. With respect to that controversy, no judgment or
 2
     ‘decree of a conclusive character‘ could be granted, for the Secretary was not a party to the
 3
     suit”). As such, declaratory judgment should immediately be denied as to Patenaude where
 4
     there is no existing controversy between Brown and Patenaude.
 5
                     4.     Declaratory and injunctive relief are equitable remedies and subject
 6                          to the limitations of equitable remedies.
 7            Although declaratory judgments are a statutory rather than a traditional equitable

 8   remedy, the Supreme Court has characterized the declaratory judgment as ‘essentially an

 9   equitable cause of action. Great Lakes Dredge & Dock Co. v. Huffman, 319 U.S. 293, 300, 63

10   S. Ct. 1070, 1074, 87 L. Ed. 1407 (1943).          See also Wilkes v. Internal Revenue Serv.

11   Jacksonville Dist., 509 F. Supp. 305, 312 (M.D. Fla. 1981) (“a declaratory judgment remains an

12   equitable remedy subject to the discretion of the court”). Likewise, in deciding whether to

13   grant injunctive relief, district courts apply traditional principles of equity. Herb Reed Enters.,

14   LLC v. Fla. Entm’t Mgmt., 736 F.3d 1239, 1249 (9th Cir. 2013) (quoting eBay Inc. v.

15   MercExchange, L.L.C., 547 U.S. 388, 391 (2006)). A plaintiff seeking an injunction must

16   demonstrate that: (1) he has suffered an irreparable injury; (2) remedies available at law, such

17   as monetary damages, are inadequate to compensate for that injury; (3) considering the balance

18   of hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4) the

19   public interest would not be disserved by a permanent injunction. Reno Air Racing Ass’n., Inc.

20   v. McCord, 452 F.3d 1126, 1138 (9th Cir. 2006).

21            There is not room here to address all of the elements needed to fully analyze what is

22   required for declaratory and/or injunctive relief.         However, conclusory and factually

23   unsupported allegations are insufficient to establish irreparable harm. Herb Reed Enters., 736

24   F.3d at 1250. Brown has not, and will not, suffer an irreparable injury. He represented to the

25   bankruptcy court that the student loan debt was non-dischargeable, escaped paying on them in

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 15
     2:20-cv-00669-RSL
     6679867.doc
             Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 17 of 18




 1
     the State Case, and now seeks monetary damages on these facts in a case alleged as a class
 2
     action. There is no allegation supporting either irreparable harm or that the remedies at law are
 3
     inadequate. This is clearly a case where declaratory or injunctive relief is not appropriate.
 4
              H.     Dismissal should be with prejudice, since amendment is futile.
 5
              On a Rule 12(b)(6) motion, the Court can dismiss a plaintiff’s claims with prejudice
 6
     where amendment of the pleadings would be futile. Johnson v. Buckley, 356 F.3d 1067, 1077
 7
     (9th Cir. 2004). “Futility alone can justify the denial of a motion to amend.” Id. (citing Nunes
 8
     v. Ashcroft, 348 F.3d 815, 818 (9th Cir.2003)). Here, amendment of the pleadings would be
 9
     futile because Brown’s claims are barred by such things as statute of limitations, judicial
10
     estoppel, and the bar on collateral attacks on bankruptcy orders, and no pleading will change
11
     that. As such, dismissal with prejudice is appropriate.
12
                                           IV. CONCLUSION
13
              For the reasons set forth herein, and the joint defense brief being concurrently
14
     submitted, (Dkt 62), Patenaude requests that this Court dismiss all of Brown’s claims against
15
     Patenaude with prejudice and dismiss Patenaude as a party from the lawsuit for all purposes.
16
              DATED this 6th day of August, 2020.
17
                                                   LEE SMART, P.S., INC.
18
                                                   By:_/s Marc Rosenberg ______________
19                                                    Marc Rosenberg, WSBA No. 31034
                                                      Of Attorneys for Defendant
20                                                    Patenaude & Felix, APC
21                                                     1800 One Convention Place
                                                       701 Pike St.
22                                                     Seattle, WA 98101-3929
                                                       (206) 624-7990
23                                                     mr@leesmart.com
24

25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 16
     2:20-cv-00669-RSL
     6679867.doc
             Case 2:20-cv-00669-RSL Document 68 Filed 08/06/20 Page 18 of 18




 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on the date provided at the signature below, I electronically filed
 3   the preceding document with the Clerk of the Court using the CM/ECF system, which will send

 4   notification of such filing to the following individuals:

 5            Christina Henry               chenry@hdm-legal.com
 6            Phillip Robinson              phillip@marylandconsumer.com
 7            Scott Borison                 scott@borisonfirm.com
 8            Bradley St. Angelo            bstangelo@session.legal
 9            Bryan C. Shartle              bshartle@sessions.legal
10            Justin Homes                  jhomes@sessions.legal
11            Emily Harris                  eharris@corrcronin.com
12            Benjamin C. Byers             bbyers@corrcronin.com
13            Albert J. Rota                ajrota@jonesday.com
14            Kristine E. Kruger            kkruger@perkinscoie.com
15
              I certify under penalty of perjury under the laws of the United States of America that
16
     the foregoing is true and correct, to the best of my knowledge.
17

18            Dated this 6th day of August, 2020 at Seattle, Washington.
19                                                  LEE SMART, P.S., INC.
20                                                  By:_/s Marc Rosenberg ______________
                                                       Marc Rosenberg, WSBA No. 31034
21                                                     Of Attorneys for Defendant
                                                       Patenaude & Felix, APC
22
                                                        1800 One Convention Place
23                                                      701 Pike St.
                                                        Seattle, WA 98101-3929
24                                                      (206) 624-7990
                                                        mr@leesmart.com
25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6)- 17
     2:20-cv-00669-RSL
     6679867.doc
